Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                               Case No.: 0:20-cv-60416-RS

   TOCMAIL INC., a Florida corporation,

         Plaintiff,

   v.

   MICROSOFT CORPORATION, a Washington
   corporation,

         Defendant.

                     MICROSOFT CORPORATION’S REPLY
          IN FURTHER SUPPORT OF ITS MOTION TO DISMISS COMPLAINT
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 2 of 13



         In its motion to dismiss [ECF No. 14] (the “Motion”), Microsoft exposed the speculative

  and implausible nature of TocMail’s lawsuit and underlying claims, which fall well short of the

  standard set forth by the United States Supreme Court for pleading claims that can survive a motion

  to dismiss. TocMail’s memorandum in opposition [ECF No. 22] (the “Opposition”) does not

  refute Microsoft’s arguments but instead doubles down on TocMail’s novel theory that its patent,

  by definition, renders any marketing of Microsoft’s Safe Links technology misleading. TocMail’s

  claims are unsubstantiated. TocMail does not have standing to sue because it does not specify any

  economic or reputational injury that was caused by Microsoft’s conduct, and simply asserting

  injury and causation without details is insufficient. TocMail also does not state a cognizable cause

  of action under the Lanham Act because none of the alleged deceptive statements is false or

  misleading, nor could they be material to consumers. Furthermore, any allegedly deceptive

  statements by third parties were not actively and materially furthered by Microsoft. The Complaint

  should therefore be dismissed altogether.

  I.     TocMail Lacks Standing to Sue Microsoft Under § 1125(a) of the Lanham Act.

         TocMail fails to allege sufficient facts to establish standing for a false advertising claim

  under the Lanham Act. First, TocMail’s claims do not fall within the “zone of interests” protected

  by the Act, and second, TocMail has failed to allege it has suffered injuries that were proximately

  caused by Microsoft’s conduct in violation of the Act. Lexmark Int’l, Inc. v. Static Control

  Components, Inc., 572 U.S. 118, 129 (2014).

         As an initial matter, TocMail boldly asserts that simply because it is allegedly a competitor

  of Microsoft’s, it necessarily satisfies the “zone of interests” requirement. Opp. at 8. TocMail

  relies on POM Wonderful LLC v. Coca-Cola Co., a preemption decision addressing whether the

  Food, Drug, and Cosmetic Act precludes a private party from bringing a Lanham Act claim, which


                                                   2
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 3 of 13



  does not address the application of the Act. 573 U.S. 102, 120-21 (2014). In discussing Congress’

  intent and the purpose of the Lanham Act, the Supreme Court acknowledged that “[c]ompetitors,

  in their own interest, may bring Lanham Act claims,” because “they may suffer an injury to a

  commercial interest in sales or business reputation proximately caused by [a] defendant’s

  misrepresentations.” Id. at 107. However, the mere fact that a plaintiff is allegedly a competitor

  does not, by itself, guarantee that it has standing to sue under the Lanham Act, as TocMail argues.

  See, e.g., Nature’s Earth Prod., Inc., v. Planetwise Prod., Inc., No. 09-80770-CIV, 2010 WL

  4384218, at *6 (S.D. Fla. Oct. 28, 2010) (finding defendant had no standing to bring false

  advertising claim under the Act because “[d]efendant, though a competitor, does not allege a

  recognizable injury or a link between its purported harm and Plaintiff’s conduct….”); see also

  Lexmark, 572 U.S. at 138-39 (plaintiff need not be a competitor to bring a false advertising claim

  under the Act).

          Indeed, TocMail is still required to plead sufficient facts demonstrating it is within the

  “zone of interests” by showing it has suffered injury to its commercial interests in reputation or

  sales. See Lexmark, 572 U.S. at 131-32. Instead of providing such facts, however, TocMail merely

  conclusively recites its burden and alleges that “TocMail has lost sales and suffered injury to its

  reputation due to Microsoft’s false advertising….” Opp. at 8. It does not specify when and how

  the lost sales occurred, how much the lost sales were worth, what specific damage was done to

  TocMail’s reputation, or provide any details that would raise its pleading above pure speculation.1


  1
    TocMail assumes that all of Microsoft’s Office 365 users have withheld trade from it. Opp. at 8. Such a
  blanket assertion that all of Microsoft’s sales constitute TocMail’s injury is akin to not stating any injury at
  all. At the very least, without providing details of when TocMail’s product was brought to market or other
  facts to quantify actual sales, TocMail’s allegations are implausible and insufficient to allege injury. See
  Natural Answers, Inc. v. SmithKline Beecham Corp., 529 F.3d 1325, 1331-32 (11th Cir. 2008) (“Natural
  Answers [“NA”] could suffer no such commercial or competitive injury, because it was no longer selling
  or promoting HerbaQuit Lozenges at the time of the alleged injury. Simply put, [it] could not have lost any
  customers or potential customers…. In fact, all it can allege is that GSK’s conduct ‘might’ cause…(cont.)
                                                         3
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 4 of 13



  Indeed, TocMail does not allege facts showing that it made any efforts to market and sell its

  technology, or that it had any reputation with consumers at all. While the allegations in a complaint

  are assumed to be true, such “[a] pleading that offers ‘labels and conclusions’ or

  ‘a formulaic recitation of the elements of a cause of action will not do.’” See Iqbal, 556 U.S. at

  678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). As such, TocMail has

  failed to plead sufficient facts to allege its claim falls within the Lanham Act’s “zone of interests.”

          Secondly, TocMail cannot allege causation, or “economic or reputational injury flowing

  directly from the deception wrought by [Microsoft’s] advertising.” Lexmark, 572 U.S. at 133. Here

  too, TocMail does not allege facts supporting causation but instead conclusively states that

  consumers have “withheld trade” from it and that its “reputation [has been] damaged directly as a

  result of Microsoft’s false advertising.” Opp. at 9. TocMail argues that allegations of diverted

  sales, like those in Incarcerated Entm’t, LLC v. Warner Bros. Pictures, are sufficient to establish

  standing for false advertising. See 261 F.Supp.3d 1220, 1225 (M.D. Fla. 2017); Opp. at 9.

  TocMail’s reliance on Incarcerated, however, is misplaced. In Incarcerated, plaintiff owned the

  rights to the life story of Efraim Diveroli and sued Warner Bros. for misappropriating that story

  by advertising its film “War Dogs” as the “true story,” when it was not, thereby diverting sales

  away from Diveroli’s memoir and to Warner Bros.’ movie instead. Id. That is different than the

  situation here, where TocMail has not alleged any facts to support the notion that it had an existing



  the value of the HerbaQuit Lozenges mark to ‘weaken’ at some wholly unknown time if NA chooses to
  reintroduce it into the market…. Moreover, the amount of NA’s claimed damages is entirely speculative.”).
  Similarly, the fact that various assumptions would need to be made to accept TocMail’s allegations as true
  (which TocMail dismisses as denials of allegations, which they are not), further supports the fact that the
  allegations as they stand are insufficient to allege standing. See Mot. at 13; Opp. at 8; see also Ashcroft v.
  Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
  alleged…. The plausibility standard…asks for more than a sheer possibility that a defendant has acted
  unlawfully. Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops
  short of the line between possibility and plausibility of ‘entitlement to relief.’”) (internal citations omitted).
                                                          4
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 5 of 13



  product in the market and lost sales due to Microsoft advertising Safe Links as containing

  TocMail’s technology, thereby causing consumers to purchase Safe Links over TocMail’s product.

  While TocMail asserts that “Microsoft capitalized on consumers’ desire to purchase protection

  from IP Cloaking by falsely claiming to offer that which TocMail alone provides, diverting

  customers from TocMail,” none of the alleged false advertisements state that Safe Links provides

  protection from IP Cloaking or that it has the sole, unique capacity to do so, let alone do they

  mention TocMail or its technology. Opp. at 10.

          In fact, the allegations TocMail points to only discuss TocMail’s alleged patent and do not

  discuss Safe Links or Microsoft’s advertising of Safe Links. Id. at 10 (Compl. ¶¶ 129-130, 136,

  140, 197). Without alleging any specific false advertising of Safe Links, TocMail cannot attribute

  any alleged diversion of its sales to Microsoft,2 and simply stating so is insufficient. See Iqbal, 556

  U.S. at 678.3 Because TocMail has not sufficiently pled standing, its Complaint must be dismissed.

  II.     TocMail Cannot State a Claim for False and Misleading Advertising.

          TocMail does not dispute that the five “Deceptive Messages” that serve as the pillars for

  Count I of the Complaint either (1) were not made by Microsoft or (2) reflect TocMail’s

  interpretation of Microsoft’s statements. Each is accompanied in the Complaint by one or more

  exhibits that must each be considered in full context and in its entirety, and which control over the




  2
    Safe Links is not a stand-alone product that can be purchased by consumers but is one of several features
  in Microsoft’s Advanced Threat Protection service that is included in some Microsoft Office 365 products.
  Compl. ¶ 24. Thus, even if Microsoft falsely advertised Safe Links as offering TocMail’s technology—
  and it did not—Safe Links is not a product that could divert sales away from any alleged TocMail product.
  3
    TocMail alleges that the Court must disregard “intervening steps” when analyzing whether it has alleged
  proximate causation under the Lexmark standing test. Opp. at 10-11. TocMail concludes that because it is
  allegedly a direct competitor of Microsoft, its injury must have been proximately caused by Microsoft. Id.
  at 11. Again, direct competition does not equate to proximate cause, which must be pled with specific and
  sufficient, plausible facts. See supra Section II (regarding “zone of interests”). The Motion raises these
  hypothetical intervening steps to demonstrate how tenuous and speculative a finding of proximate cause
  would be in the instant case, mandating dismissal under Iqbal/Twombly. Mot. at 11-13.
                                                      5
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 6 of 13



  factual allegations of the Complaint. See Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1308 (11th

  Cir. 2010); see also Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016). Reading the

  full context of each of the various advertisements, brochures, and presentations from which the

  five so-called “Deceptive Messages” are excerpted, there can be no dispute that these materials do

  not contain any literally false or otherwise misleading statements by Microsoft.

         A.      The “Deceptive Messages” alleged in the Complaint were not false or
                 misleading statements by Microsoft nor did they deceive or have the
                 capacity to deceive consumers.

         “Deceptive Message #1” is based on an excerpt that TocMail claims appears in a product

  brochure and an ATP Product Video. On its face, this excerpt describes how certain attackers

  attempt to bypass the first round of security filters by making links benign and later weaponizing

  them, explaining that Safe Links aims to protect users at “the point of click by checking the link

  for reputation and triggering detonation if necessary.” Along similar lines, “Deceptive Message

  #2” is an excerpt describing how certain attackers hide malicious links within seemingly safe ones

  and explaining how Safe Links proactively protects users each time they click such malicious links.

  These mere descriptions of how Safe Links works are not literally false or otherwise misleading.

         “Deceptive Message #3” is a statement quoted from a specific Microsoft 365 customer that

  states: “[w]e no longer have to worry about what security product we’ll use. With Microsoft 365

  we’re covered.” TocMail does not deny that this statement was a Microsoft 365 customer’s

  opinion referring to its business nor provides authority to support the argument that such an opinion

  statement by a third-party constitutes a false or misleading statement by Microsoft. TocMail’s

  attempt to distinguish the Eleventh Circuit holding in Johnson & Johnson by arguing that it

  involved a factually true customer survey and not a literally false customer statement (Opp. at 15)




                                                   6
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 7 of 13



  is unavailing because it ignores that the statement in question, regardless of its alleged falsity, was

  not made by Microsoft, which is what makes it unactionable against Microsoft. 299 F.3d at 1251.

         Turning to “Deceptive Message #4,” there is no question that the name “Safe Links,” by

  itself, does not guarantee that hyperlinks are harmless or otherwise ensures the quality or

  performance of the security feature. As used in the name Safe Links, the term “safe” constitutes

  an aspirational statement of “puffery” that describes the stated objective of Safe Links to provide

  customers with safety in the context of cybersecurity, nothing more. For instance, in City of

  Roseville Employees’ Ret. Sys. v. Sterling Fin. Corp. the phrase “committed to safe, sound and

  secure banking practices” by a financial institution alleged of engaging in a litany of unsafe and

  unsound business practices was found to be immaterial puffery. See 963 F. Supp. 2d 1092, 1121

  (E.D. Wash. 2013). Similarly, in Tylka v. Gerber Prod. Co., the word “safe” referring to the

  nutritional quality of baby food was determined to be part of the supermarket sales pitch that

  reached such a large number of people so as to put the reasonable consumer on alert that this

  statement is sales patter. No. 96-1647, 1999 WL 495126, at * 8 (N.D. Ill. July 1, 2999). In a similar

  fashion, no reasonable consumer would be misled into thinking that the name “Safe Links”

  provides any sort of performance or other guarantee.

         In arguing that the “Safe Links” name constitutes actionable false advertising, TocMail

  relies mainly on the decision in Warner-Lambert Co. v. BreathAsure, Inc., in which the name

  “BreathAsure” was “deceptive and a misrepresentation of the products’ qualities” as an effective

  breath freshener. 204 F.3d 87, 89 – 90 (3rd Cir. 2000). That case is distinguishable because it is

  based on an investigation performed by the National Advertising Division of the Better Business

  Bureau (“BBB”) that concluded that the “defendant’s claim that its BreathAsure and BreathAsure-

  D products were effective breath fresheners were not supported by any reliable scientific evidence”


                                                    7
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 8 of 13



  and a stipulation by the defendant that “scientific studies presented in this case demonstrate that

  BreathAsure and BreathAsure-D are not effective in reducing bad breath.” Id. Here, there is no

  comparable scientific finding by a recognized entity such as the BBB or a stipulation by Microsoft

  that Safe Links is ineffective in protecting against cybersecurity threats, just the unsupported

  conclusory statements by TocMail that are insufficient to state a claim for false advertising.4

          Regarding “Deceptive Message #5” TocMail focuses on a single heading contained within

  a PowerPoint presentation and ignores the requirement that it be considered together with the rest

  of the presentation to determine whether it is false or misleading. See Osmose, 612 F.3d at 1308.

  Read in context with the entire exhibit, the heading describes the sequential progression and

  purpose of the steps in the Safe Links feature, which is supplemented by a guide for the presenter

  to provide further explanation. This heading is therefore not false or misleading. See Mot. at 16.

          B.      The “Deceptive Messages” alleged in the Complaint did not have a
                  deceptively material effect on consumers’ purchasing decisions and
                  TocMail was not, and is not likely to be, injured as a result.

          Putting aside that the “Deceptive Messages” in the Complaint must be false or misleading

  to serve as the basis for a false advertising claim, TocMail still bears the burden of establishing

  that they were material in consumers’ decisions to purchase Safe Links. Johnson & Johnson, 299

  F.3d at 1250 (“[t]he plaintiff must establish materiality even when the court finds that the



  4
    The other cases cited by TocMail in support of this contention (Opp. at 16) are likewise distinguishable.
  In re Bayer Corp., 701 F.Supp.2d 356, 375 (E.D.N.Y. 2010) (representations involving the word “safety”
  in the context of drug manufacturing are governed by the regulations and standards specifically
  promulgated by the Food and Drug Administration, which to not apply here); Guidance Endodontics, LLC
  v. Dentsply, Int’l, Inc., 708 F.Supp.2d 1209, 1244 (D.N.M. 2010) (while general superlatives such as “best
  in the world” are non-actionable puffery, statements that a product can perform a task “more efficiently,”
  “quicker,” “safer,” or “easier” are more specific and objectively verifiable such that a reasonable consumer
  might believe that the statements are based on some sort of testing; however, the name “Safe Links” is not
  a specific statement of this sort); X-IT Prods., LLC v. Walter Kidde Portable Equip., Inc., 155 F.Supp.2d
  577, 628 (E.D. Va. 2001) (whereas “puffery is an exaggeration or overstatement expressed in broad, vague
  and commendatory language … specific assertions that can be objectively confirmed may be actionable”
  but the name “Safe Links” contains no such specific assertions).
                                                       8
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 9 of 13



  defendant’s advertisement was literally false. The district court [should not] conflate [] the element

  of consumer deception with the element of materiality.”). “The alleged falsity of the [‘Deceptive

  Messages’] does not implicate the quality, nature or characteristics of [Safe Links].” Tire

  Kingdom, Inc. v. Morgan Tire & Auto, Inc., 915 F.Supp.360, 367 (S.D. Fla. 1996).

         In its Opposition, TocMail conclusively asserts that “Microsoft’s actions have had and

  continue to have a material effect on purchase decisions,” pointing to the content of the “Deceptive

  Messages” themselves and Microsoft’s 2018 Q4 Form 10-K. Opp. at 18. These materials,

  however, do not speak to the reasons for consumers deciding to purchase Safe Links, much less

  that the alleged “Deceptive Messages” materially influenced them to do so. Notably, TocMail

  said almost nothing in its Opposition in response to Microsoft pointing out that the market

  research, consumer surveys and case studies cited in the Complaint do not show that the supposed

  “Deceptive Messages” had any effect on consumers’ purchasing decisions. Mot. at 17-18.

         Due to its inability to satisfy the materiality element, TocMail cannot plead a commercial

  injury to its sales or business reputation that was proximately caused by Microsoft’s alleged

  “Deceptive Messages.” Lexmark, 572 U.S. at 140. As further explained above, whether TocMail

  suffered any “commercial or competitive injury” or could have “lost any customers or potential

  consumers” remains nothing more than unsupported speculation, which is insufficient to state a

  claim for false advertising under the Lanham Act. Natural Answers, Inc. 529 F.3d at 1331;

  ThermoLife Int’l LLC v. Sparta Nutrition, LLC, No. CV-19-01715-PHX-SMB, 2020 WL 248164,

  at *9 (D. Ariz. Jan 16, 2020). Count I of TocMail’s Complaint should therefore be dismissed.

  III.   TocMail Cannot State a Claim for Contributory False and Misleading Advertising.

         Count II of the Complaint fails to state a claim for contributory false advertising under the

  Lanham Act because TocMail cannot allege that Microsoft “actively and materially furthered the


                                                    9
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 10 of 13



  unlawful conduct [that injured it] – either by inducing it, causing it, or in some other way looking

  to bring it about.” Duty Free Am., Inc. v. Estee Lauder Co., Inc., 797 F.3d 1248, 1277 (11th Cir.

  2015) (affirming dismissal for failure to state a contributory false advertising claim). In its

  Opposition, TocMail argues that this claim should survive because Microsoft allegedly: i) knew

  or had reason to know about third-party vendors’ alleged false statements about their own products

  (not Safe Links) that caused customers to not purchase TocMail’s technology; ii) accepted

  customers acquired through the alleged false advertising of these third-party vendors; and iii)

  granted the third-party vendors access to Microsoft customer accounts. Opp. at 20-21. Even taking

  these allegations as true, they do not constitute the level of active and material participation by

  Microsoft in the alleged third-party false advertising that is required to state a claim for

  contributory false advertising. See Duty Free Am., 797 F.3d at 1277.

         In Duty Free Am., the Eleventh Circuit explained:

         In its complaint, DFA based its claim for contributory liability on the fact that
         ‘Estée Lauder knew or should have known of the False Claims, but it continued to
         supply Estée Lauder products to its favored duty free operators.... In doing so, Estée
         Lauder provided its favored duty free operators with the means to continue making
         the False Claims....’ We cannot see how the mere sale of Estée Lauder products
         can serve as a basis for holding the manufacturer liable for any disparaging
         statements its customers make in the course of their own separate business relations.
         In our view, selling Estée Lauder products is too unrelated to the making of the
         allegedly false or misleading statements to form a basis for liability – under either
         an inducement or participation theory.

         Moreover, contrary to DFA’s argument, there are simply no facts in the complaint
         that suggest the existence of coordinated action or encouragement, much less
         inducement, between Estée Lauder and the operators on the decision to make the
         disputed claims to airport authorities. There has been no allegation that by selling
         its products to the duty free operators, Estée Lauder monitored, controlled, or
         participated in operators’ statements to airport authorities during a competitive
         bidding process for which Estée Lauder was not even present. More generally,
         there are no facts to suggest that Estée Lauder commonly exercises any level of
         control over or involvement in the duty free operators’ conduct during airport RFP
         bidding.


                                                  10
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 11 of 13



          In short, although we agree with DFA that a plaintiff may state a claim against a
          defendant for contributory false advertising, we are unwilling to extend the doctrine
          as far as DFA urges. The mere sale of products in the course of an ordinary
          business relationship, without more, cannot justify a finding that a defendant
          induced, encouraged, caused, procured, or brought about false advertising.
          Contributory false advertising claims are cognizable under the Lanham Act, but a
          plaintiff must allege more than an ordinary business relationship between the
          defendant and the direct false advertiser in order to plausibly plead its claim. DFA
          has failed to do so here.

  797 F.3d at 1278-79 (emphasis added). Similar to Esteé Lauder, Microsoft’s alleged relationship

  with third-party vendors identified in TocMail’s Complaint was, at best, an “ordinary business

  relationship” that did not entail Microsoft monitoring, controlling or participating in the third-party

  vendors’ advertising activities, which is insufficient to plausibly claim that Microsoft “induced,

  encouraged, caused, procured, or brought about false advertising.” 797 F.3d at 1279.5

  Accordingly, Count II of TocMail’s Complaint should be dismissed.

          For the reasons set forth above and further explained in Microsoft’s Motion, TocMail’s

  Complaint should be dismissed.




  5
    TocMail’s reliance on Wyndham Vacation Ownership, Inc. v. Reed Hein & Ass’n, LLC to support its claim
  for contributory false advertising is misplaced. Opp. at 20-21. That case involved a complex fraud scheme
  in which a timeshare exit company, a law firm and other defendants were alleged to have together deceived
  timeshare owners into paying thousands of dollars with the false expectation of exiting their timeshare
  contracts with Wyndham. Reed Hein, Case No. 6:18-cv-02171-GAP-DCI, 2019 WL 3934468, *1 (M.D.
  Fla. Aug. 20, 2019). The defendant advertising firm solicited and convinced timeshare owners to stop
  making payments on their timeshare contracts and then hired the defendant lawyers “for a fixed fee to
  engage in fruitless negotiations with Wyndham.” Id. They would both then “falsely represent to their clients
  that they successfully cancelled or transferred their timeshare contracts.” Id. at *2. The Court found the
  lawyers, through this level of active involvement in the fraud, “induced, caused or participated in” the
  advertising firm’s false advertising, such that plaintiff pled a viable claim for contributory false advertising
  against the lawyers. Id. at *7. Here, the alleged business relationship between Microsoft and the third-party
  vendors is nowhere near the highly coordinated fraud engaged in by the defendant lawyers in Reed Hein.
                                                        11
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 12 of 13



  Dated: May 21, 2020                Respectfully submitted,

                                     /s/ Mary-Olga Lovett
                                     MARY-OLGA LOVETT (admitted pro hac vice)

                                     GREENBERG TRAURIG LLC
                                     1000 Louisiana Street, Suite 1700
                                     Houston, Texas 77002
                                     Telephone: (713) 374-3541
                                     Facsimile: (713) 374-3505
                                     Email: lovettm@gtlaw.com

                                     GREENBERG TRAURIG, P.A.
                                     333 S.E. 2nd Avenue, Suite 4400
                                     Miami, Florida 33131
                                     Telephone: (305) 579-0500
                                     Facsimile: (305) 579-0717
                                     FRANCISCO O. SANCHEZ
                                     Florida Bar No. 598445
                                     Email: sanchezo@gtlaw.com
                                            orizondol@gtlaw.com
                                     EVELYN A. COBOS
                                     Florida Bar No. 092310
                                     Email: cobose@gtlaw.com
                                            FLService@gtlaw.com

                                     Attorneys for Defendant,
                                     MICROSOFT CORPORATION




                                       12
Case 0:20-cv-60416-RS Document 23 Entered on FLSD Docket 05/21/2020 Page 13 of 13



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of May, 2020, I electronically filed the

  foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record identified on the below Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                 /s/ Francisco O. Sanchez
                                                 FRANCISCO O. SANCHEZ



                                           SERVICE LIST

   JOHNSON & MARTIN, P.A.
   Joshua D. Martin
   500 W. Cypress Creek Rd., Suite 430
   Ft. Lauderdale, FL 33602
   Tel: (954) 790-6699
   Fax: (954) 206-0017
   Email: josh.martin@johnsonmartinlaw.com

   Attorneys for Plaintiff




                                                   13
